DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities:
In the specification, on page 2 (lines 3-4) “as defined in claim 1” should be deleted.  
Appropriate correction is required.
Claim Objections
Claims 1, 7, 10-12, 17 and 19 are objected to because of the following informalities:  
In claim 1 (lines 6-7) “to be provided” should be deleted.
In claim 7 (line 2) “material to” should recite --material than--.
In claim 10 (line 2-3) “no more than 4.5, 4, 3.5, 3, 2.5, 2, or 1.5 GPa and/or no less than 0.05, 0.1, 0.5, 1, 1.5, 2, 2.5 or 3 GPa” should recite --nor more than 4.5 GPa and/or no less than 0.05 GPa--.
In claim 11 (lines 2-3) “no less than 3.5, 4, 4.5, 5, 5.5, 6, 10, 10, 20 or 30 GPa” should recite --no less than 3.5 GPa--.
In claim 12 (line 2) “no more than 95, 90, 85, 80, 75, 70, 65 or 60” should recite 
--no more than 95--.
In claim 17 (line 1) “of claim 1” should recite --of claim 16--.
In claim 19 (lines 2-3) “at the same height from a base of the barrier panel” should recite --at the same height from a base of the barrier panel as at least one mounting location at the second lateral end of the barrier panel --.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8 and 13-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwasny (DE 20 2006 007 949).
As to claim 1, Kwasny discloses a temporary barrier comprising a barrier panel 10 manufactured from a moulded plastics material, the barrier panel comprising an end-to-end connector arrangement 12,14,18, 
wherein the barrier panel is moulded with at least one mounting location 28 for locating a connector element 12,14 of the end-to-end connector arrangement, allowing the connector element to be affixed at the mounting location, to extend from the barrier panel to be able to connect in end-to-end fashion to an adjacent temporary barrier to be provided (Figures 1-3,8; paragraph [0020]).
As to claim 2, Kwasny discloses a temporary barrier wherein the mounting location 28 comprises a fixture-receiving configuration and wherein the connector element 12,14 comprises an attachment configuration, wherein the fixture-receiving configuration corresponds to the attachment configuration such that their alignment defines a predetermined orientation of the connector element relative to the barrier panel 10 (Figures 1-3,8; paragraphs [0022-0023]).  
28 (Figures 1-3,8).
As to claim 4, Kwasny discloses a temporary barrier wherein the attachment configuration is integral with the connector element 12,14 (Figures 1-3,8; paragraphs [0022-0023]).  
As to claim 5, Kwasny discloses a temporary barrier wherein the fixture-receiving configuration and/or the attachment configuration comprises holes 32,34 (Figures 1-3,8; paragraphs [0022-0023]).
As to claim 6, Kwasny discloses a temporary barrier wherein the fixture-receiving configuration and the attachment configuration comprise corresponding engagement features 30,32,34 (Figures 1-3,8; paragraphs [0022-0023]).  
As to claim 8, Kwasny discloses a temporary barrier wherein the connector element 12,14 is manufactured from a plastics material (paragraph [0020]).  
As to claim 13, Kwasny discloses a temporary barrier wherein the barrier panel 10 is manufactured via a blow moulding process, an injection moulding process, or a compression moulding process (paragraph [0020]).  
As to claim 14, Kwasny discloses a temporary barrier wherein the connector element 12,14 is affixed using screws, rivets, bolts, pins, a tongue-groove engagement, relying on friction fit or a snap- fit arrangement, or a combination of two or more thereof (Figures 1-3,8; paragraphs [0022-0023]).  
As to claim 15, Kwasny discloses a temporary barrier wherein the connector element 12,14 is affixable to the barrier panel 10 via the fixture-receiving configuration 
As to claim 16, Kwasny discloses a temporary barrier comprising at least two connector elements 14,12,38, the at least two connector elements including at least one first connector element 14 and at least one second connector element 12,38, the at least one first connector element having a different configuration to the at least one second connector element (Figure 3). 
As to claim 17, Kwasny discloses a temporary barrier wherein the at least one first connector element 14 comprises a receiving portion and the at least one second connector element 12,38 comprises a protruding portion dimensioned to engage in a receiving portion of same dimensions of an adjacent temporary barrier 10 (Figure 3).  
As to claim 18, Kwasny discloses a temporary barrier comprising at least two mounting locations 28, wherein at least one mounting location is comprised at or near a first lateral end of the barrier panel 10, and wherein at least one mounting location is comprised at or near a second lateral end of the barrier panel (Figures 1-3,8).  
As to claim 19, Kwasny discloses a temporary barrier wherein at least one mounting location 28 at the first lateral end of the barrier panel 10 is located at the same height from a base of the barrier panel as at least one mounting location 28 at the second lateral end of the barrier panel (Figure 8).  
As to claim 20, Kwasny discloses a temporary barrier wherein at least one mounting location 28 comprises a planar surface (Figures 1-3,8).  
10, or wherein the at least one planar surface is perpendicular to a plane of the barrier panel (Figures 1-3,8).
As to claim 22, Kwasny discloses a temporary barrier wherein the connector element 12,14 comprises at least one planar surface configured to abut the at least one planar surface of the mounting location 28 when affixed to the at least one planar surface of the mounting location (Figures 1-3,8).  
As to claim 23, Kwasny discloses a temporary barrier wherein at least one mounting location 28 is recessed into an outer surface of the barrier panel 10 (Figures 1-3,8).  
As to claim 24, Kwasny discloses a temporary barrier wherein the connector element 12,14 comprises a panel-engaging portion, and wherein a depth of the at least one recessed mounting location 28 is no less than a thickness of the panel-engaging portion (Figures 1-3,8; paragraphs [0022,0024]).  
As to claim 25, Kwasny discloses a temporary barrier system comprising two or more of the temporary barriers 10, wherein the barriers are arranged such that at least one connector element 12,14 of each barrier is connected to a connector element 12,14 of an adjacent barrier 10 (Figures 1-3,8).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwasny.
As to claims 7 and 9, Kwasny discloses a temporary barrier wherein the connector 12,14 and barrier panel 10 are both manufactured from plastic (paragraphs [0020-0021]).  Kwasny does not disclose any structural or functional significance as the specific plastic materials of either of the connector or the barrier panel.  
Kwasny fails to explicitly disclose a temporary barrier wherein the connector element is manufactured from, or is reinforced with, a stronger material than the barrier panel. 
Applicant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the temporary barrier disclosed by Kwasny wherein the connector element is manufactured from, or is reinforced with, a stronger material than the barrier panel, as Kwasny does not disclose any structural or functional significance as the specific plastic materials of either of the connector or the barrier panel, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results.
 As to claims 10-12, Kwasny discloses a temporary barrier wherein the connector 12,14 and barrier panel 10 are both manufactured from plastic (paragraphs [0020-
Kwasny fails to explicitly disclose a temporary barrier wherein the barrier panel and/or at least one connector element is made of a material with a Young's modulus in the range of 3.5-4.5 GPa, and has a Shore A hardness less than 95.
Applicant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the temporary barrier disclosed by Kwasny wherein the barrier panel and/or at least one connector element is made of a material with a Young's modulus in the range of 3.5-4.5 GPa, and has a Shore A hardness less than 95, as Kwasny does not disclose any structural or functional significance as the specific plastic materials of either of the connector or the barrier panel, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable material characteristics for a given application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

12/03/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619